Title: From Benjamin Franklin to [d’Haudouin], 29 December 1777
From: Franklin, Benjamin
To: Haudouin, —–, chevalier d’


Sir
Passy, Dec. 29. 1777.
No Orders are received from America to send an Officer to replace M. de Coudray. There is no doubt but his Place is long since filled; and I cannot give the smallest Encouragement to any Person to go over with that Expectation. My Thanks however are due to the Gentleman for his obliging Offer. And I have the Honour to be, Sir, Your most obedient humble Servant.
B Franklin
